Citation Nr: 0325927	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  03-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma 
with chronic obstructive pulmonary disease, currently 
evaluated as 30 percent disabling.

2.  Entitlement to initial compensable rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted secondary service 
connection for chronic obstructive pulmonary disease and 
increased the disability evaluation assigned for bronchial 
asthma with chronic obstructive pulmonary disease to 30 
percent.  The veteran asserts that an even higher evaluation 
is warranted based upon his functional limitations.

This matter also comes before the Board on appeal from a 
November 2002 rating decision of the same RO which, among 
other things, granted service connection for tinnitus and 
assigned a noncompensable evaluation thereto as associated 
with the veteran's perforation of the left tympanic membrane.  
The Board notes that the veteran submitted a notice of 
disagreement in July 2003 with respect to the RO's assignment 
of a noncompensable initial evaluation for tinnitus, however, 
the RO has not issued a statement of the case on this issue.  
Because the Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), this issue is set forth on the title page of this 
decision and remanded for further action as outlined below.


REMAND

The evidence of record shows that the veteran requested an 
increase in his disability evaluation for respiratory 
disorders in March 2001.  He underwent VA examination in 
August 2001, and related taking numerous medications, but not 
being on oxygen therapy while at home.  This information was 
used when evaluating the severity of the veteran's 
disabilities in the RO's January 2002 rating decision.  

During the course of this appeal, the veteran has disputed 
the statement that he does not require oxygen therapy and has 
submitted evidence of having purchased oxygen.  Additionally, 
treatment records dated in July 2002 show that the veteran 
does not use his oxygen as directed; this statement implies 
that the veteran is, in fact, prescribed oxygen therapy.  
There is no mention of oxygen being required in an August 
2002 VA examination report to determine the veteran's need 
for aid and attendance.

In February 2003, the veteran asserted that he had required 
oxygen for two years.  He also stated that he could not walk 
more than fifty feet without assistance and the use of 
oxygen.

In July 2003, the veteran's representative submitted a 
written brief presentation and requested that the issue of 
entitlement to an increased rating for bronchial asthma with 
chronic obstructive pulmonary disease be remanded to the RO 
for proper notice of the evidence needed to substantiate the 
claim under the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] (the 
VCAA).  The veteran's representative asserted that the 
veteran had not been notified of the VCAA and the specific 
evidence needed to substantiate his claim and that the claim 
on appeal needed to be readjudicated following proper notice.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Following a review of the record, including the veteran's 
statements with respect to his functional limitation due to 
the need for oxygen therapy which is not documented in the 
medical record, the Board finds that it has no alternative 
but to remand this matter for additional development.  The 
record is considered to be stale even though the examination 
performed at the outset of the claim for entitlement to an 
increased rating for respiratory disorders was timely 
because, unfortunately, there is no medical evidence of 
record representative of a current disability picture.  Thus, 
the Board finds the record insufficient upon which to 
properly evaluate the veteran's current respiratory 
disabilities.

It is also important to note at this juncture that in 
November 2000, the VCAA was signed into legislation.  The 
VCAA redefined the obligations of VA with respect to its duty 
to notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the RO advised the veteran of the evidence needed to 
substantiate a claim for an increased evaluation in September 
2001, that letter did not contain the specific criteria 
needed to be shown in order to assign a higher evaluation.  
Therefore, considering the procedural outline as set forth in 
the VCAA in conjunction with the request by the veteran's 
representative to have this matter remanded for additional 
notice, the Board finds that it must also remand this matter 
to the RO to ensure that the veteran is given proper notice 
of his rights and responsibilities under the VCAA, advised of 
the specific evidence needed to substantiate each of his 
claims on appeal, allowed the appropriate time in which to 
respond to the notice of the VCAA and/or waive that response 
time, and to ensure that all duty to notify and duty to 
assist obligations of VA are met.

Furthermore, as noted above, the RO granted service 
connection for tinnitus in a November 2002 rating decision 
and assigned a noncompensable evaluation thereto.  The 
veteran submitted a notice of disagreement with respect to 
the assignment of the initial evaluation, but the RO has not 
readjudicated the issue and/or issued a statement of the 
case.  As such, the claim of entitlement to a compensable 
initial evaluation for tinnitus must be remanded to the RO 
for preparation of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999), [where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued].  

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The veteran should be requested to 
supply the names and addresses of any 
and all medical specialists who may 
have prescribed oxygen therapy since 
2001.  All relevant treatment records 
should be obtained and associated with 
the veteran's claims folder.

3.	After receipt of all identified 
treatment records, the veteran should 
be afforded a physical examination to 
determine the severity of his 
respiratory disabilities.  Pulmonary 
function studies should be performed 
and the examiner should be requested 
to comment on the level of functional 
disability which may be present as a 
result of the veteran's alleged 
dependence on oxygen.  All opinions 
rendered should be accompanied by 
complete rationale and the examiner 
should comment upon his/her review of 
the veteran's current medical history.



4.	The RO should consider all evidence 
with respect to the claim of 
entitlement to an initial compensable 
evaluation for tinnitus and, if the 
benefits sought cannot be granted, it 
should issue a statement of the case.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure procedural defects and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




